Citation Nr: 0915470	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 
1970.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned.  A Transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


FINDING OF FACT

The Veteran did not engage in combat during service, there is 
no corroboration or verification of the occurrence of the 
Veteran's claimed stressors, and the diagnosis of PTSD has 
not been related to a confirmed stressor. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and service personnel records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the present case, the RO provided 
the Veteran pre-adjudication notice by letter dated in April 
2006.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, and service personnel records, provided the Veteran 
a hearing, and assisted the Veteran in obtaining evidence.  
VA need not conduct an examination with respect to the claim 
because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  There is no evidence that verifies or 
corroborates the occurrence of an in-service stressor.  
Service connection for PTSD cannot be granted in the absence 
of an in-service stressor and an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996). 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

The Veteran contends that his PTSD is related to active 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

VA outpatient treatment records dated in February 2006 
reflect a diagnosis of PTSD.  The Veteran's reported 
stressful experiences were described in a March 2006 
statement by the Veteran, to include incidents that occurred 
while in Vietnam.  The Veteran reported that he was assigned 
to the Quang Tre and Phu Bai from May 1969 to June 1970 in 
the 578th Maintenance and Ordinance Company.  Regarding 
stressors, the Veteran reported rocket and mortar attacks at 
night and in the early morning; the constant firing of 
weapons, which caused soldiers to run and ultimately fracture 
their ankles, hands, and wrists; and seeing the bodies of 
soldiers who were killed while performing guard duty around 
the perimeter of the compound.  

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis.

The Veteran's service personnel records do not show that he 
served in combat.  Thus, his assertions alone are not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, 9 Vet. App. at 389 (1996); Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

In March 2006, as well as in July 2006, the Veteran submitted 
a completed PTSD questionnaire in which he reported various 
stressors he experienced in service.  On the VA Form-9 
submitted in April 2007, the Veteran indicated several 
claimed stressors in addition to those described above.  
These stressors included flashbacks and nightmares regarding 
his service in Vietnam.

In an August 2006 memorandum, the RO made a formal finding on 
a lack of information required to verify stressors in 
connection with the Veteran's PTSD claim.  The memo stated 
that all proper procedures to obtain information from the 
Veteran had been followed, but the information provided by 
the Veteran was insufficient to verify his stressors.  

In March 2009 the Veteran testified before the Board 
regarding his claimed stressors, reiterating the stressors 
described above.  He reported serving in Vietnam from April 
1969 to June 1970, where he experienced rocket and mortar 
attacks at night, which caused soldiers to run and ultimately 
fracture their ankles, hands, and wrists.  The Veteran also 
stated that two Marines were killed, however, he did not 
witness the killing, nor were they serving in his unit.    

In sum, the Board finds that the Veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence. 
 He has not produced any witness who can corroborate his 
testimony.  The Veteran's diagnosis of PTSD, first shown many 
years after service, has not been attributed to a verified 
in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER


Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


